

	

		II

		109th CONGRESS

		1st Session

		S. 1539

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Rockefeller

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend part E of title IV of the Social

		  Security Act to promote the adoption of children with special

		  needs.

	

	

		1.Short titleThis Act may be cited as the

			 Adoption Equality Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)In 1997, Congress enacted the Adoption and

			 Safe Families Act of 1997 (Public Law 105–89;

			 111

			 Stat. 2115), clearly stating that a child’s health and safety

			 are paramount, and that each child deserves a permanent home.

			(2)The Adoption and Safe Families Act of 1997

			 provides incentives for adoptions, and for fiscal year 2002, States placed

			 nearly 53,000 children from State care.

			(3)In 2003, the Adoption Promotion Act (Public

			 Law 108–145, 117 Stat. 1879), which reauthorized the incentive program, gave

			 greater emphasis on moving older children into permanency.

			(4)Despite the increase in adoptions, in 2003

			 more than 118,000 children in foster care have the permanency goal of adoption

			 but are still waiting to be adopted.

			(5)These children have many special needs and

			 require Federal financial assistance and support to start the physical and

			 emotional healing after past years of abuse and neglect.

			3.Promotion of adoption

			 of children with special needs

			(a)In

			 generalSection 473(a) of

			 the Social Security Act

			 (42 U.S.C.

			 673(a)) is amended by striking paragraph (2) and inserting the

			 following:

				

					(2)(A)For purposes of paragraph (1)(B)(ii), a

				child meets the requirements of this paragraph if such child—

							(i)(I)at the time of termination of parental

				rights was in the care of a public or licensed private child placement agency

				or Indian tribal organization pursuant to a voluntary placement agreement,

				relinquishment, or involuntary removal of the child from the home, and the

				State has determined, pursuant to criteria established by the State (which may,

				but need not, include a judicial determination), that continuation in the home

				would be contrary to the safety or welfare of such child;

								(II)meets all medical or disability

				requirements of title XVI with respect to eligibility for supplemental security

				income benefits; or

								(III)was residing in a foster family home or

				child care institution with the child’s minor parent (pursuant to a voluntary

				placement agreement, relinquishment, or involuntary removal of the child from

				the home, and the State has determined, pursuant to criteria established by the

				State (which may, but need not, include judicial determination), that

				continuation in the home would be contrary to the safety or welfare of such

				child); and

								(ii)has been determined by the State, pursuant

				to subsection (c), to be a child with special needs, which needs shall be

				considered by the State, together with the circumstances of the adopting

				parents, in determining the amount of any payments to be made to the adopting

				parents.

							(B)Notwithstanding any other provision of law,

				and except as provided in paragraph (7), a child who is not a citizen or

				resident of the United States and who meets the requirements of subparagraph

				(A) shall be treated as meeting the requirements of this paragraph for purposes

				of paragraph (1)(B)(ii).

						(C)A

				child who meets the requirements of subparagraph (A), who was determined

				eligible for adoption assistance payments under this part with respect to a

				prior adoption (or who would have been determined eligible for such payments

				had the Adoption and Safe Families Act of 1997 been in effect at the time that

				such determination would have been made), and who is available for adoption

				because the prior adoption has been dissolved and the parental rights of the

				adoptive parents have been terminated or because the child’s adoptive parents

				have died, shall be treated as meeting the requirements of this paragraph for

				purposes of paragraph

				(1)(B)(ii).

						.

			(b)ExceptionSection 473(a) of the

			 Social Security Act (42 U.S.C. 673(a))

			 is amended by adding at the end the following:

				

					(7)(A)Notwithstanding any other provision of this

				subsection, no payment may be made to parents with respect to any child

				that—

							(i)would be considered a child with special

				needs under subsection (c);

							(ii)is not a citizen or resident of the United

				States; and

							(iii)was adopted outside of the United States or

				was brought into the United States for the purpose of being adopted.

							(B)Subparagraph (A) shall not be construed as

				prohibiting payments under this part for a child described in subparagraph (A)

				that is placed in foster care subsequent to the failure, as determined by the

				State, of the initial adoption of such child by the parents described in such

				subparagraph.

						.

			(c)Requirement for

			 use of State savingsSection 473(a) of the

			 Social Security Act (42 U.S.C.

			 673(a)), as amended by subsection (b), is amended by adding at

			 the end the following:

				

					(8)A

				State shall spend an amount equal to the amount of savings (if any) in State

				expenditures under this part resulting from the application of paragraph (2) on

				and after the effective date of the amendment to such paragraph made by section

				3(a) of the Adoption Equality Act of 2005 to provide to children or families

				any service (including post-adoption services) that may be provided under this

				part or part

				B.

					.

			(d)Determination

			 of a child with special needsSection 473(c) of the

			 Social Security Act (42 U.S.C. 673(c))

			 is amended to read as follows:

				

					(c)For purposes of this section, a child shall

				not be considered a child with special needs unless—

						(1)(A)the State has determined, pursuant to a

				criteria established by the State (which may or may not include a judicial

				determination), that the child cannot or should not be returned to the home of

				his parents; or

							(B)the child meets all medical or disability

				requirements of title XVI with respect to eligibility for supplemental security

				income benefits; and

							(2)the State has determined—

							(A)that there exists with respect to the child

				a specific factor or condition (such as ethnic background, age, or membership

				in a minority or sibling group, or the presence of factors such as medical

				conditions or physical, mental, or emotional handicaps) because of which it is

				reasonable to conclude that the child cannot be placed with adoptive parents

				without providing adoption assistance under this section and medical assistance

				under title XIX; and

							(B)that except where it would be against the

				best interests of the child because of such factors as the existence of

				significant emotional ties with prospective adoptive parents while in the care

				of such parents as a foster child, a reasonable, but unsuccessful, effort has

				been made to place the child with appropriate adoptive parents without

				providing adoption assistance under this section or medical assistance under

				title

				XIX.

							.

			(e)Effective

			 dateThe amendments made by

			 this section shall take effect on October 1, 2005.

			

